Citation Nr: 0126497	
Decision Date: 11/19/01    Archive Date: 11/27/01	

DOCKET NO.  01-06 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$28,716, to include the question of whether the overpayment 
was properly created.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
November 1966.

This matter arises from a decision rendered in December 2000 
by the Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (COWC) at the Louisville, Kentucky, 
Regional Office (RO).  Therein, it was held that waiver of 
recovery of the overpayment at issue was precluded because 
the appellant had demonstrated misrepresentation in the 
creation of the overpayment at issue.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.

During the pendency of this appeal, the appellant requested a 
videoconference hearing before a Member of the Board; 
however, in lieu thereof, her representative submitted a 
statement dated October 15, 2001; that statement was 
accompanied by additional evidence, but no waiver of RO 
review was proffered.  See 38 C.F.R. § 20.1304(c) (2001).  
However, such evidence may be reviewed by the RO on remand as 
the case must be returned to the RO for additional 
development.


REMAND

The veteran in this case asserts that the overpayment of 
improved pension benefits should be waived in this case.  She 
does not dispute that she was employed during the time period 
in question.  Instead, she argues that she made numerous 
attempts to inform VA that she was employed between 1997 and 
2000, and that she did not provide false information to VA in 
order to defraud the Government.  She has indicated that in 
1997 she was receiving VA vocational and rehabilitation 
benefits and that she did find employment during this time 
through this VA program.  She has reported that she received 
letters from VA congratulating her on her employment.  She 
asserts that VA, thus, had actual notice that she was 
employed and yet continued to send her checks.  She asserts 
that she tried to return the checks that were sent back to 
her and to telephone VA.  However, due to the purported lack 
of response, she then assumed that her status had been 
changed from a veteran with nonservice-connected disabilities 
to one with a service-connected disability, and therefore, 
she was entitled to the benefits.  She also argues that she 
is financially unable to repay the indebtedness in question.  

In the instant case, the record indicates that the veteran 
was employed from July 1997 to June 2000 as a secretary.  In 
connection with this appeal, the veteran submitted 
information indicating that a VA Individualized Employment 
Assistance Plan (IEAP) had been developed in July 1997.  On 
the first page of the document is the handwritten notation 
"CHAPTER 15" and the second page of the document includes a 
signed certification of a VA counseling psychologist.  Other 
information in the file appears to indicate that the veteran 
was not receiving employment assistance through Chapter 31 of 
Title 38 of the United States Code.

In this regard, it thus appears that the veteran may have 
been receiving employment assistance under Chapter 15 of 
Title 38 of the United States Code which contains provisions 
for a temporary program of vocational training for certain 
new pension recipients.  See 38 U.S.C.A. § 1524 (West 1991 & 
Supp. 2001).  This program provides certain veterans awarded 
pension with an evaluation and, if feasible, with vocational 
training, employment assistance and other services to enable 
them to achieve a vocational goal.  The Board notes further 
that pertinent regulations provide that it is the 
responsibility of the vocational rehabilitation and 
counseling (VR&C) Division to inform the Adjudication 
Division in writing of certain specified changes in the 
veteran's circumstances including any information relating to 
income from work or training which may affect the veteran's 
continued entitlement to pension including participation in: 
(1) A work adjustment program, incentive or therapeutic work 
program, vocational training in a rehabilitation facility, or 
employment in a rehabilitation facility or sheltered 
workshop; (2) On-job training; (3) The work portion of a 
cooperative or combination program; (4) Internships; and (5) 
Full- or part-time employment.  38 C.F.R. § 21.6420 (2001) 
(emphasis added).

It appears from the documents submitted by the veteran that 
she was found entitled to a program of employment services 
under Chapter 15 in July 1997.  It also appears that the 
veteran was provided an evaluation in connection with her 
claim for such services prior to the determination of 
entitlement, and according to the veteran, VA later had 
actual notice that she had gained employment through such 
services.  

The veteran contends, in essence, that the creation of the 
debt at issue was the result of VA administrative error.  
Sole administrative error connotes that the appellant neither 
had knowledge of nor should have been aware of the erroneous 
award.  Further, neither the appellant's actions nor his or 
her failure to act must have contributed to payment pursuant 
to the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 
1991); 38 C.F.R. § 3.500(b)(2) (2001).  The veteran asserts 
that she had informed the RO of her employment in a timely 
manner.  Specifically, the veteran asserts that while VA was 
aware as early as 1997 that she was employed, VA did not 
terminate her VA pension benefits until 2000.

The Board notes that the RO has not yet addressed the issue 
of administrative error.  The United States Court of Appeals 
for Veterans Claims (Court) has concluded that it is improper 
to adjudicate an application for waiver without first 
determining the lawfulness of the debt asserted.  See Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).  See also VAOPGCPREC 6-
98 (April 24, 1998).  Although this holding pertained to an 
overpayment under the loan guaranty program, the Board finds 
this sufficiently persuasive to warrant further adjudicative 
action.

Based on the foregoing, and with the veteran's assistance, 
the Board finds that the RO should determine whether the 
veteran was a Chapter 15 participant in vocational training 
and, if so, obtain all relevant documents relating to the 
veteran's participation in the Chapter 15 temporary 
vocational training program including all correspondence 
between the veteran and the VR&C Division at the RO, reports 
relating to VA employment assistance or other services 
provided the veteran under this program, any information 
documenting that VA had knowledge that the veteran became 
employed in 1997, and any correspondence between the VR&C 
Division and the Adjudication Division at the RO regarding 
the veteran's employment status.   If the veteran received 
employment assistance or other services under some other VA 
program, those records should be associated with the 
assembled records.

Finally, prior to adjudicating the appellant's claim, VA must 
ensure that it has fulfilled its duties regarding notice and 
assistance to the veteran as set forth in recently enacted 
legislation.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In order to extend the appellant every consideration, and to 
ensure that she has been accorded due process of law, the 
Board believes that further action should be taken in this 
case prior to appellate review.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should request that the 
veteran provide information regarding her 
participation in VA vocational training.  
Specifically, the RO should ask the 
veteran if she was a participant in the 
Chapter 15 temporary program of 
vocational training for certain new 
pension recipients and, if so, she should 
be requested to provide information as to 
which VA office handled her claim, the 
place of evaluation, dates of evaluation 
and participation in the program, as well 
as the name of the counseling 
psychologist who participated in the 
development of her program.  Any relevant 
documents in the veteran's possession 
relating to her participation in this 
program or any other VA vocational 
training during the relevant time period 
in question should be requested and 
associated with the record on appeal.

2.  The RO should obtain all relevant 
documents from the appropriate VA source 
relating to the veteran's participation 
in VA vocational training including the 
Chapter 15 temporary vocational training 
program, if appropriate.  Requested 
documents should include all 
correspondence between the veteran and 
the VR&C Division at the RO, reports 
relating to VA employment assistance or 
other services provided the veteran under 
this program, any information documenting 
that VA had knowledge that the veteran 
became employed in 1997, and any 
correspondence between the VR&C Division 
and the Adjudication Divisions at the RO 
regarding the veteran.  If necessary, the 
RO should contact the veteran's 
vocational rehabilitation counselor who 
approved employment assistance to the 
appellant in July 1997 and request all 
information available relating to the 
veteran's participation in the program.  
All information so received should be 
made a permanent part of the appellate 
record.  

3.  After providing the veteran with the 
opportunity to submit any additional 
argument or evidence on this issue and 
after ensuring compliance with the VCAA, 
the RO should formally adjudicate the 
issue of whether the overpayment charged 
to the veteran was properly created, to 
include a determination as to whether the 
overpayment of benefits was the result of 
sole VA error under 38 C.F.R. § 
3.500(b)(2).  The RO should consider the 
provisions of 38 C.F.R. § 21.6420 in 
deciding this issue, if applicable.

4.  Once the foregoing has been 
accomplished, the RO should determine 
whether an overpayment remains 
outstanding.  

5.  If all, or any part of, the 
overpayment at issue remains outstanding, 
the COWC should again review the claim.  
If the benefit sought on appeal is not 
granted, both the appellant and her 
representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

6.  Thereafter, the case should be 
returned to the Board with the Income 
Verification Match (IVM) file, to permit 
further appellate consideration.

By this REMAND, the Board intimates no opinion regarding the 
final disposition of the claim.  The purpose of this REMAND 
is both to obtain clarifying information and to ensure that 
the appellant has been accorded due process of law.  The 
appellant need take no action unless so informed.  The 
appellant also has the right to submit additional evidence 
and arguments on the matters that the Board has REMANDED to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


